By the Court, Johnson, j.
The facts stated in the complaint, which are to be taken as true, do not constitute any cause of action against the defendants, in favor of the plaintiff, nor give him any title to the relief demanded.
Courts of equity have no general supervisory power over the government of municipal corporations, or over the acts and proceedings of their governing bodies. The contrary idea would seem to prevail quite extensively amongst the profession, from the frequent and persistent attempts made to bring the acts of city and village authorities before this court for review, for the purpose of having such acts restrained or declared illegal and void. It was never the province of a court of equity to interfere in such cases, between the individual citizen and the municipal authority, except where it is shown by the complaint that the rights of the individual prosecuting have been either injured or menaced in a matter falling under some recognized head of equity, and which it is the peculiar province of a court- of equity to prevent or redress. (Haywood v. The City of Buffalo, 14 N. Y. 534, and cases cited. Butts and others v. The City of Rochester, decided at the present term.) This is no such case, as shown by the complaint. Ho assessment has' been made, and no tax levied, and consequently there is no cloud upon any title to be removed. Hor is there any ground to apprehend that the plaintiff will become involved in a multiplicity of actions by the acts complained of, unless he seeks them voluntarily.
The drafts which have been issued by the defendants in payment for the work are not drawn against the plaintiff' and create no liability against him, except in a remote and uncertain way, and can never be enforced against him as personal obligations. There is no precedent for an *124injunction to restrain acts upon the ground that they may possibly or probably result in forming and casting a cloud upon the title of a party. Such injuries, should they happen, are not irreparable; and as long as it remains uncertain whether they will ever happen, no injunction to restrain the acts can be allowed. As the case stands, upon the complaint, the plaintiff has sustained no injury that is -not common to all other inhabitants living on the streets where the work complained of has been done, or is about to be done; and he has no such standing as will enable him to prosecute or maintain an action against a political body clothed with certain legislative powers. This question was very fully and ably examined in the case of Doolittle v. The Supervisors of Broome, (18 N. Y. 155,) by a most eminent and accomplished jurist; and the conclusion reached, that in such a case no action would lie, at the suit of a mere citizen, against the political body.
[Fourth Department, General Term, at Syracuse,
November 13, 1871.
The same question was again asserted in the case of Roosevelt v. Draper, (23 N. Y. 318;) and these cases have not been overruled or departed from by any subsequent decision. The general rule is, that the correction of errors, in the proceedings of these inferior political tribunals, and,the redress of injuries thereby occasioned, belong to courts of law, and not of equity, except in the few eases falling under some head of exclusive equity jurisdiction. . This view disposes of the injunction, and leads to a reversal of the order by which it was granted and sustained. The order must therefore be reversed, and the injunction dissolved, with $10 costs of the appeal.
Mullin, P, J., and Johnson and Talcott, Justices.]